            1   KARL HALL
                Reno City Attorney
            2   MARK HUGHS
            3   Nevada Bar #5375
                Post Office Box 1900
            4   Reno, NV 89505
                (775) 334-2050
            5   Attorneys for City of Reno
            6   and Lawrence Dennison

            7                                     UNITED STATES DISTRICT COURT
                                                       DISTRICT OF NEVADA
            8
            9
                    CATHY WOODS (a/k/a ANITA CARTER) by                           Case No.: 3:16-CV-00494-MMD-DJA
           10       and through her Personal Representative,
                    LINDA WADE,
           11                                                                     JOINT AND UNOPPOSED
                                   Plaintiff,                                     MOTION TO EXTEND
           12             vs.                                                     DISPOSITIVE MOTION
           13       CITY OF RENO, NEVADA, LAWRENCE C.                             DEADLINE TO FEBRUARY 10,
                    DENNISON, DONALD W. ASHLEY,                                   2020
           14       CLARENCE A. “JACKIE” LEWIS,                                   (Third Request 1)
           15                      Defendants.                                /
           16
           17            Defendants Lawrence Dennison, City of Reno, Donald Ashley and Clarence Lewis, by and

           18   through undersigned counsel, respectfully move the Court, to allow the date for the dispositive

           19   motion deadline to be extended from February 1, 2020 (a Saturday) (ECF No. 199) to February 10,

           20   2020 (a Monday). As set forth below, good cause exists for such an extension in accordance with

           21   LR IA 6-1.

           22                                            Background Information

           23            This is a 42 U.S.C. § 1983 action, with ancillary state claims, stemming from allegations

           24   that the Defendants violated Plaintiff’s civil rights by coercing a confession to a 1976 Reno murder

           25
           26   1
                 As reflected in the record, the deadlines at issue herein were not initially addressed in a discovery plan, due to
                discovery stays and other issues. It appears formal deadlines for liability experts and dispositive motions were
           27   modified from original ones (ECF #140) only once before (ECF #187), after which a Stipulation and Order regarding
           28   Rule 35 Examinations (for damages) not previously addressed was entered (ECF #190). No discovery activity is being
                extended by this motion, but rather this request to extend the substantive motion deadline is made for the reasons
  Reno City     stated herein.
  Attorney
P.O. Box 1900
  Reno, NV
    89505
                                                                        -1-
            1   and fabricating evidence, resulting in the imprisonment of Plaintiff for approximately 35 years. In
            2   2015, Plaintiff’s conviction was set aside, and the District Attorney dismissed the murder charge
            3   against her.
            4            The parties have completed all discovery 2 except for the Plaintiff and Defendants’
            5   psychological experts, Doctors Good and Saldanha, respectively, who will be deposed in San
            6   Francisco on January 30 and 31, 2020. (See, ECF #199).
            7                                        Reasons For The Extension Request
            8            Dr. Good, who will be deposed in San Francisco the afternoon of Thursday, January 30,
            9   2020, is both a liability and damages expert for Plaintiff and subject to the stipulations previously
           10   entered concerning the timing and disclosure of his testimony (See id.). As a liability expert,
           11   Defendants believe Dr. Good’s testimony may be applicable to dispositive motions. Defense
           12   counsel from Shreveport, Louisiana, and Plaintiff’s counsel from Seattle, Washington, but in
           13   Chicago for an appellate argument on January 28, 2020, will be traveling to and from San Francisco
           14   for Dr. Good’s deposition (and Dr. Saldanha on January 31). Currently, the dispositive motion
           15   deadline is Saturday, February 1, 2020. It is not likely the parties could obtain the transcript of Dr.
           16   Good’s deposition before the dispositive motion deadline, let alone review and incorporate it in a
           17   motion, particularly given travel considerations. Thus, in order to [1] allow time to obtain the
           18   transcript, [2] make dispositive motions due on a weekday, when attorney and court staff is
           19   available 3, and [3] allow for travel, Defendants respectfully seek to extend the dispositive motion
           20   deadline to February 10, 2020.
           21            Plaintiff does not oppose this request.
           22   ///
           23   ///
           24   ///
           25   ///
           26
           27   2
                  The discovery completed includes the depositions of more than thirty witnesses and parties, written discovery,
           28   document subpoenas to third parties and the exchange of tens of thousands of pages of documents.
                3
                  Due to the size of the record, one or more parties may choose to physically file exhibits, requiring access to the Court
  Reno City     Clerk.
  Attorney
P.O. Box 1900
  Reno, NV
    89505
                                                                            -2-
            1                                    Proposed Dispositive Motion Deadline
            2     Dispositive Motion Deadline:         February 10, 2020.
            3
            4
                DATED this 15th day of January, 2020.                  DATED this 15th day of January, 2020.
            5
            6
                PETTIETTE, ARMAND, DUNKELMAN,                           KARL HALL
            7   WOODLEY, BYRD & CROMWELL,                               Reno City Attorney
                L.L.P.
            8                                                           By: /s/ Mark A. Hughs
                                                                            MARK A. HUGHS
            9   By:     /s/ Edwin H. Byrd, III                              Deputy City Attorney
                      Edwin H. Byrd, III,                                   Nevada Bar #5375
           10                                                               Post Office Box 1900
                      La. Bar No. 19509                                     Reno, Nevada 89505
           11         400 Texas Street, Suite 400 (71101)                   (775) 334-2050
                      P.O. Box 1786
           12         Shreveport. Louisiana 71166-1786                      Attorneys for City of Reno and
                                                                            Lawrence Dennison
           13
                      Katherine F. Parks, Esq.
           14         Nevada Bar No. 6227
                      Thorndal Armstrong Delk
           15         Balkenbush & Eisinger
           16         6590 S. McCarran Blvd., Ste. B
                      Reno, NV 89509
           17         (775) 786-2882
           18         Attorneys for Defendants, Clarence A.
           19         “Jackie” Lewis and Donald W. Ashely

           20
           21
                IT IS SO ORDERED.
           22
                        DATED this 21st        day of January, 2020.
           23
           24
           25                                                          United States Magistrate Judge

           26
           27
           28
  Reno City
  Attorney
P.O. Box 1900
  Reno, NV
    89505
                                                                 -3-
